COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  IN RE: SHELBY LYNN GARCIA,                     §             No. 08-22-00082-CR

                       Relator.                  §       AN ORIGINAL PROCEEDING

                                                 §               IN MANDAMUS

                                            §
                                          ORDER

       Relator has filed a motion for emergency relief. Having considered the motion, the Court

DENIES Relator's motion for emergency relief.

       IT IS SO ORDERED this 5th day of May, 2022.


                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.